 1                                             THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
                                                       No. CR 18-00217-RSM
       UNITED STATES OF AMERICA,
 7
                                                       ORDER GRANTING STIPULATED
                                        Plaintiff,
 8                                                     MOTION TO PROCEED WITH GUILTY
       v.                                              PLEA BY VIDEO HEARING
 9
       TIMOTHY MANTIE,
10
                                       Defendant.
11

12          THE COURT has considered Tim Mantie’s stipulated motion to proceed with
     guilty plea hearing by video hearing, along with all the records and files in this case.
13
            THE COURT FINDS that a video guilty plea hearing should take place as soon as
14   practical because further delays in this case would cause “serious harm to the interests of
15   justice.” See General Order No. 17-20 (12/23/20). Specifically, Mr. Mantie’s proposed
     plea agreement allows him to argue for any sentence, including a sentence of credit for
16
     time served.
17          THE COURT ORDERS that a guilty plea hearing be scheduled by
18   videoconference. The parties are directed to contact the magistrate clerks to schedule the
     videoconference plea hearing.
19
            DATED this 27th day of May, 2021.
20

21                                                   A
                                                     RICARDO S. MARTINEZ
22                                                   CHIEF UNITED STATES DISTRICT
                                                     JUDGE
23

24

     ORDER GRANTING STIPULATED MOTION TO                           GAUSE LAW OFFICES, PLLC
     PROCEED WITH GUILTY PLEA BY VIDEO                                130 ANDOVER PARK EAST, SUITE 300
     HEARING - 1                                                          TUKWILA, WASHINGTON 98188
                                                                       (206) 660-8775 • FAX: (206) 260-7050
